Citation Nr: 1717758	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  06-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for arthritis of multiple joints on a direct basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board issued a decision in December 2010 that denied service connection for arthritis of multiple joints on a secondary basis.  The issue of service connection for arthritis of multiple joints on a direct basis was remanded for additional development in that decision and again in March 2016.


FINDINGS OF FACT

1.  Arthritis of multiple joints is not shown to be causally or etiologically related to any disease, injury, or incident in service, and multiple joint arthritis did not manifest within one year of the Veteran's discharge from service. 

2.  Arthritis of multiple joints is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or aggravated by the Veteran's active duty service and is not presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375(Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Service Connection for Arthritis of Multiple Joints

The Veteran claims entitlement to service connection for his multiple joint arthritis.  He claims that his currently diagnosed arthritis of multiple joints had onset during service.  As noted above, the Veteran has been denied service connection arthritis on secondary basis to his service-connected sarcoidosis.  The Board will consider the possibility these disabilities are directly connected to service.

The service treatment records show that the Veteran was treated for sarcoidosis during military.  Manifestations of this disease include complaints of joint pain.  An April 1988 Physical Evaluation Board noted that during his episode of sarcoidosis, the Veteran complained of pain in the elbows, knees, wrists, and ankles.  However, this was considered migratory.  Physical examination failed to reveal arthritis.  

Considering the Veteran's post service medical record, the e-file contains October 1991 clinical records from the state of Virginia correctional system.  The Veteran reported a prior history of sarcoidosis and arthritis.  A diagnosis of history of sarcoidosis with arthritis was reported.  These records do not include X-rays.

At VA examination in March 1995, there were no reported complaints of arthritis.  On examination, of the bones, joints, and muscles, he had full range of motion without any evidence of swelling of any joint.

VA joint examination was conducted in September 1999 that included radiologic study.  The diagnostic impression was chronic knee and elbow pains with normal examinations; and nonunion of left scaphoid fracture.  The examiner noted that chronic joint and periarticular pains were frequent in sarcoidosis, but they usually were present with involvement of the distal joints such as the fingers and feet, and are not usually associated with fractures of the bone.

In March 2004, the Veteran reported to VA primary care with complaints of sarcoidosis and arthritis.  On examination, he denied enlarged or painful joints except to the elbows, knees and hips.  The initial diagnosis was arthritis, although this was not confirmed by X-ray.  

VA examination was conducted in April 2005 and X-ray examination of the chest was unremarkable.  There were no mediastinal mass enlargements.  Bilateral shoulder x-rays showed post-traumatic soft tissue calcification within the left shoulder with a small spur at the left acromial clavicular joint.  X-ray examination of both knees showed a small calcification medial to the femoral condyle on the left, otherwise unremarkable.  The examiner in providing the diagnostic impression noted mild degenerative changes of the shoulders secondary to trauma.  The examiner further stated that this was more likely as not secondary to history of heavy labor.  There were no radiographic findings consistent with sarcoid arthritis.  The knees were considered normal.  

VA outpatient record dated in May 2006 shows that the Veteran reported arthritic knee pain.  A diagnosis of knee secondary to arthritis was noted.  X-rays of the right ankle and foot in January 2010 showed no significant degenerative changes.  

Since then, the Veteran has been receiving ongoing VA treatment for a variety disabilities to include complaints of joint pain.  He has also undergone VA examinations to include radiological studies.

Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran's arthritic condition is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a), including arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107 (b)).

Analysis

The first X-ray evidence of arthritis was in April 2005.  VA radiological study showed a small spur at the left acromial clavicular joint.  Thereafter, the Veteran underwent numerous VA outpatient examinations.  VA examination report in March 2011 summarized the findings as mild spurring of ankle/foot-left and mild ACJ degenerative changes.  Thus, the requirement for a current disability has been met.

However, the service treatment records are silent in regard to multiple joint arthritis while in service.  The Veteran was treated for sarcoidosis during service.  An April 1988 Physical Evaluation Board report noted that during his episode of sarcoidosis, the Veteran complained of pain in the elbows, knees, wrists, and ankles.  However, this was considered migratory.  Physical examination failed to reveal arthritis.  The Veteran does not provide evidence to suggest arthritis was present during service.  Absent an in-service injury or disease, direct service connection must be denied.

There is also no evidence that the Veteran's arthritis was manifested to a compensable degree within one year of service separation.  The first definite finding of an arthritic disability is on a VA examination in April 2005.  The Board notes that October 1991 clinical records from the Greenville Corrections facility include a diagnosis of arthritis as well as VA outpatient records dated as early as March 2004 includes diagnoses of arthritis.  However, these diagnoses were based on the Veteran's history.  It's important to note that VA examination in September 1999 which included radiological studies failed to find evidence of arthritis.  Regardless, there was no evidence of an arthritic disability by May 1989, a year after service discharge.  

Thus, as arthritis was not noted during service (let alone shown to be chronic), and as the STR's rather show no evidence of arthritis, service connection may not be established for arthritis as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b); Fountain, supra.  Service connection also is not established on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation, since the Board finds it did not manifest at this time, as discussed above.  See 38 C.F.R. §§ 3.307 (a), 3.309(a). 

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current arthritic disabilities and his period of service.  A VA examination was conducted in April 2005.  The diagnostic assessment was "mild degenerative changes of the shoulders secondary to trauma, and more likely is not secondary to history of heavy labor."  The examiner also reported that there were no radiographic findings of arthritis consistent with sarcoid arthritis.  

A VA examination was conducted in May 2016.  The examiner stated:

The records reflect that, while in the service, his joint ARTHRALGIAS were related to the acute sarcoidosis he had at that same time. There was no indication in the review of the STR's that he had any other condition or event/incident or injury that would cause future development of arthritis.  In 2011, he also denied injury to the joints.  2. The records also reflect that the Acute Sarcoidosis he had in the service RESOLVED and he has been in sustained remission since then.  The arthropathy associated with Sarcoidosis correlates with the activity of the disease; if the disease is in remission, the arthropathy is, as well. (Harrison's Principles of Internal Medicine, 18th Ed. Chapter 329.)  3. Numerous x-rays of the various joints through the years have not shown any of the bony or joint lesions associated with Sarcoidosis 
1999 knees-normal. 
1999; left hand showed an old fracture and no arthritis. 
1999 elbows normal. 
2005 knees-normal. 
2005 shoulders-old trauma and an osteophyte left ACJ consistent with aging. 2005 hands-old scaphoid fracture left. Otherwise-normal. 
2010 rt ankle-old injury, rt foot- normal. 
2011 left ankle-normal. hips normal, hands old left scaphoid fx otherwise normal. Knees normal. CXR-old traumatic changes rt clavicle. shoulders-ACJ arthrosis c/w aging. 
elbows-old trauma rt. otherwise normal. 
4. through the years the clinical exams of his joints have been unremarkable (1995 C&P, 1999 C&P, 2011 C&P unremarkable clinical exam of joints with no acute or chronic synovitis.)  

Here, this VA compensation examiner readily acknowledged the Veteran had joint pain during service nonetheless determined that the current arthritis of the shoulders and left ankle/foot is not a consequence, so not a result of military service.  Hence, this VA compensation examiner did not dispute the notion that there was arthralgia noted secondary to sarcoidosis in service, instead, determined that given the Veteran did not have any indication of any arthritic manifestations based on the results of the PEB findings, that his current arthritis is unrelated to arthralgia in service.  Further, the examiner noted that the absence of arthritis many years after service.  It is fully within the province of the VA examiner to make such a finding.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries a lot of weight in the Board's determination.  Because the Veteran is not shown to have a medical background or medical expertise in the areas of orthopedic issues, his unsupported assertion that his current arthritis is related to in-service arthralgia lacks probative value, and is outweighed by the May 2016 examiner's opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345(Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation). 

Although grateful for the Veteran's honorable service, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for multiple joint arthritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990). 


ORDER

Entitlement to service connection for arthritis of multiple joints on a direct basis is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


